Name: Commission Regulation (EEC) No 3397/82 of 17 December 1982 altering the procedure for the submission of applications for aid from the Guidance Section of the EAGGF for projects or special programmes
 Type: Regulation
 Subject Matter: agricultural policy; NA
 Date Published: nan

 No L 357/ 10 Official Journal of the European Communities 18 . 12 . 82 COMMISSION REGULATION (EEC) No 3397/82 of 17 December 1982 altering the procedure for the submission of applications for aid from the Guidance Section of the EAGGF for projects or special programmes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulations :  in Regulation (EEC) No 219/78 (9) in respect of projects to improve the conditions under which agricultural products are processed and marketed,  in Regulation (EEC) No 692/80 ( l0) in respect of special collective irrigation programmes in the Mezzogiorno,  in Regulation (EEC) No 2467/79 (") in respect of projects to improve infrastructure in certain rural areas,  in Regulation (EEC) No 2468/79 ( 12) in respect of special forestry programmes in certain Mediterra ­ nean zones of the Community,  in Regulation (EEC) No 1679/81 ( 13) in respect of collective projects for the restructuring of vineyards,  in Regulation (EEC) No 289/82 ( 14) in respect of projects to improve infrastructure in certain less ­ favoured agricultural areas of the Federal Republic of Germany,  (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marke ­ ted ('), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 13 (5) thereof,  (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno (3), and in particular Article 8 (4) thereof,  (EEC) No 1760/78 of 25 July 1978 on a common measure to improve public amenities in certain rural areas (4), and in particular Article 8 (4) thereof,  (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterra ­ nean zones of the Community (5), and in particular Article 8 (4) thereof,  (EEC) No 458/80 of 18 February 1980 on collec ­ tive projects for the restructuring of vineyards (6), as last amended by Regulation (EEC) No 2991 /81 Q, and in particular Article 6 (4) thereof,  (EEC) No 1938 /81 of 30 June 1981 on a common measure to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany (8), and in particular Article 8 (4) thereof, provides for applications to be submitted in triplicate and in the form indicated in Annexes A and B to the said Regulations ; Whereas, as a result of the reorganization of the departments responsible, two complete copies and a third copy of Annex A are henceforth sufficient to enable the cases to be examined ; whereas the proce ­ dure should be altered accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure ; Whereas the procedure laid down by the Commission for the submission of applications for aid from the EAGGF Guidance Section : Whereas the EAGGF Committee has been consulted on the financial aspects of these measures, (') OJ No L 51 , 23 . 2 . 1977, p . 1 . (J) OJ No L 367, 31 . 12. 1980, p . 87 . 0 OJ No L 166, 19 . 6 . 1978 , p . 11 . (4) OJ No L 204, 28 . 7. 1978 , p . 1 . I5) OJ No L 38 , 14 . 2 . 1979 , p . 1 . ( «) OJ No L 57, 29 . 2. 1980 , p . 27. 0 OJ No L 35, 4 . 2 . 1978 , p . 10 . ( 10) OJ No L 80 , 26 . 3 . 1980, p . 1 . (") OJ No L 286, 14. 11 . 1979, p . 1 . H OJ No L 286, 14. 11 . 1979 , p . 14 . H OJ No L 171 , 27 . 6 . 1981 , p . 1 . H OJ No L 36, 9 . 2. 1982, p . 1 . 0 OJ No L 299, 20 . 10 . 1981 , p . 21 . (8) OJ No L 197, 20 . 7 . 1981 , p . 1 . 18 . 12 . 82 Official Journal of the European Communities No L 357/ 11 HAS ADOPTED THIS REGULATION : 2. Applications shall be submitted in the form indicated in the Annexes . Two full copies must be submitted , together with an extra copy of Annex A.' Article 1 Article 2 In Regulations (EEC) No 219/78 , (EEC) No 2467/79 , (EEC) No 2468/79 , (EEC) No 692/80 , (EEC) No 1679/81 and (EEC) No 289/82 Article 2 (2) is hereby replaced by the following : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1982. For the Commission Poul DALSAGER Member of the Commission